Digitally signed
                                                                              by Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2020.06.23
                                                                              13:09:44 -05'00'



                  In re Estate of Dunston, 2020 IL App (5th) 190017



Appellate Court        In re ESTATE OF JAMES R. DUNSTON, Deceased (Kwame Raoul,
Caption                in His Official Capacity as Attorney General of the State of Illinois,
                       Plaintiff-Appellant, v. Judith L. Dunston, Individually and as Co-
                       Trustee of the James R. Dunston Trust; Brett A. Dunston, Individually
                       and as Co-Trustee of the James R. Dunston Trust; and Julie A.
                       Ridgeway, Individually and as Co-Trustee of the James R. Dunston
                       Trust, Defendants-Appellees).



District & No.         Fifth District
                       No. 5-19-0017



Filed                  February 27, 2020



Decision Under         Appeal from the Circuit Court of Williamson County, No. 18-L-114;
Review                 the Hon. Brad K. Bleyer, Judge, presiding.



Judgment               Affirmed.


Counsel on             Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
Appeal                 Solicitor General, and Carl J. Elitz, Assistant Attorney General, of
                       counsel), for appellant.

                       Gregory E. Moredock, of Sorling Northrup, of Springfield, Jonathan
                       E. Strouse, of Harrison & Held, LLP, of Chicago, and Mark J. Ballard,
                       of Black, Ballard, McDonald, P.C., of Mt. Vernon, for appellees.
     Panel                     JUSTICE OVERSTREET delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Welch and Justice Boie concurred in the judgment
                               and opinion.


                                               OPINION

¶1        In this estate case, the plaintiff, Kwame Raoul, in his official capacity as Attorney General
      of the State of Illinois (Attorney General), appeals the December 10, 2018, order of the circuit
      court of Williamson County that granted the defendants’ motion to dismiss the Attorney
      General’s complaint for unpaid Illinois estate tax. For the following reasons, we affirm.

¶2                                           BACKGROUND
¶3        James R. Dunston passed away on May 2, 2014. Defendant Judith L. Dunston (Judy) is
      James’s surviving spouse. Defendants Brett A. Dunston and Julie A. Ridgeway are James’s
      surviving children. The defendants, collectively, are co-trustees of the James R. Dunston Trust
      (Trust) that James executed on December 4, 2007. Two additional trusts were established
      pursuant to the Trust, namely, the “Marital Trust” and the “Family Trust.”
¶4        A review of the evolution of estate tax law and its application to this case is derived from
      the pleadings in the record and is as follows. Before 2010, the federal estate tax and the Illinois
      estate tax had essentially the same exemption amounts. When James executed the Trust in
      2007, under both federal law and Illinois law that was in effect at that time, the provisions of
      the Trust were organized so there would be no estate tax due at the time of James’s death. This
      was the result intended by James and the drafter of the Trust and was a typical estate plan in
      2007, as Congress and all states recognized that estate tax should be deferred until the death of
      the surviving spouse so maximum funds would be available for a surviving spouse to live on.
      See 26 U.S.C. § 2056 (2006).
¶5        However, after 2009, due to changes in the law, the federal exemption amount increased
      while the Illinois exemption amount remained the same, thereby creating a gap between the
      two exemptions. Accordingly, part of the Family Trust now needed to qualify for an Illinois
      marital deduction to create zero Illinois estate tax liability at James’s death. Illinois qualified
      terminable interest property (QTIP) legislation was created to alleviate the dilemmas that were
      faced by Illinois estate planners due to the differing exemption amounts. When James executed
      the Trust in 2007, no QTIP election would have been needed to defer Illinois estate tax during
      Judy’s lifetime because an amount equal to the federal exemption was placed in the Family
      Trust and at that time the federal and Illinois exemption amounts matched. However, because
      the changes in the law that came into effect before James passed away in 2014 created the
      divergence between the federal and Illinois exemption amounts, an Illinois QTIP election was
      needed at the time of James’s death in order to achieve the same result of Illinois estate tax
      being deferred until Judy’s death.
¶6        When the Trust was executed, the Family Trust contained a provision, specifically a
      “Lifetime Power of Appointment” exercisable by Judy during her lifetime to distribute the
      Family Trust to James’s children and their spouses (Power). The existence of the Power was
      without consequence when the Trust was executed in 2007. However, it posed a problem by

                                                   -2-
       the time James passed away in 2014 because of the above-cited amendments to the law. As
       indicated, when James passed away there was a deviation between the federal and Illinois
       exemption amounts that did not exist when the Trust was executed. Accordingly, an Illinois
       QTIP election was now needed in order to defer Illinois estate taxes until Judy’s death. The
       law governing QTIP imposed certain conditions that were mandated for a QTIP election to be
       valid. The Power offended those conditions, thereby rendering invalid the QTIP election that
       was made on the Illinois estate tax return.
¶7          As with many estate documents drafted before the changes in the law, the Trust was not
       modified or amended after the law changed and before James’s death. However, both federal
       law and Illinois law recognize that corrections to drafting in such documents are often needed,
       postmortem, to address various estate tax issues. Accordingly, both federal and Illinois law
       allow disclaimers of offending provisions to correct any deficiencies, thereby bringing
       documents into compliance with the law while upholding the wishes of decedents.
¶8          After James passed away on May 2, 2014, an Illinois estate tax return was prepared on
       behalf of James’s estate (Estate), signed by Judy on May 15, 2015, in her capacity as executor
       of the Estate, and marked as received by the Attorney General on June 26, 2015. The Illinois
       return reported a “tentative taxable estate” from the federal return in the amount of
       $5,050,687.84 and elected a QTIP deduction in the amount of $1,050,687.84. Attached to the
       return was an “Affidavit [t]o Substantiate [QTIP] Election [f]or Illinois Estate Tax Purposes.”
       The affidavit itemized various assets of the Estate and assigned a value to each, thereby
       substantiating the QTIP election total of $1,050,687.84. This Illinois QTIP election on the
       Estate’s tax return, if valid, would result in a tentative Illinois taxable estate in the amount of
       $4 million and no Illinois estate tax being due until Judy’s death.
¶9          Following an audit, the Attorney General determined that the Estate’s Illinois QTIP
       election did not satisfy the QTIP requirements because the provision in the Family Trust
       created the Power to appoint property to individuals other than Judy as the surviving spouse.
       Accordingly, the Attorney General denied the Illinois QTIP election and assessed unpaid
       Illinois estate tax as of February 2, 2015. On June 20, 2018, the Attorney General filed a four-
       count complaint against the defendants, claiming personal liability for estate tax trustees,
       personal liability for estate tax intestate heirs, personal liability for estate tax surviving joint
       tenant, and personal liability for assets payable on death. The complaint alleged, inter alia, that
       the Illinois QTIP election made by Judy was invalid and cited section 2056(b)(7)(B)(ii)(II) of
       the Internal Revenue Code (Federal Code) in support of the contention that, for the Illinois
       QTIP election to be valid, no person may have the power to appoint any property to any person
       other than the surviving spouse. 26 U.S.C. § 2056(b)(7)(B)(ii)(II) (2018).
¶ 10        The complaint contended that the prohibition of power of appointment set forth in section
       2056(b)(7)(B)(ii)(II) of the Federal Code (id.) was violated by the following provision of the
       Family Trust: “Lifetime Power of Appointment. During my spouse’s life, the trustee shall
       distribute the Family Trust to any one or more of my descendants and their spouses as my
       spouse from time to time appoints.” Accordingly, the complaint alleged that the Illinois QTIP
       election on the tax return was invalid because of the Power created by this provision. The
       Attorney General requested the circuit court to, inter alia, find Judy liable for $398,516, which
       consisted of unpaid Illinois estate tax and the statutory interest accrued thereon through June
       22, 2018.


                                                    -3-
¶ 11        Again, both federal law and Illinois law recognize that corrections to drafting in estate
       documents are often needed after a decedent dies to address various estate tax issues. To that
       regard, both federal and Illinois law allow disclaimers of offending provisions to correct any
       deficiencies. On July 19, 2018, pursuant to section 2-7 of the Probate Act of 1975 (Illinois
       Probate Act) (755 ILCS 5/2-7 (West 2018)), Judy executed a written disclaimer of the above-
       referenced Power that had caused the Illinois QTIP election to be denied (Disclaimer). The
       Disclaimer was effective retroactively to May 2, 2014, the date of James’s death.
¶ 12        On July 27, 2018, the defendants filed a motion to dismiss the Attorney General’s
       complaint, in which they alleged, inter alia, that Judy filed the Disclaimer in the circuit court,
       pursuant to section 2-7(d) of the Illinois Probate Act. Id. § 2-7(d). The motion alleged that the
       Trust made no other powers of appointment other than that which Judy disclaimed. The motion
       further alleged that the effect of the Disclaimer is that the Power ceased to exist, thereby
       bringing the Trust into compliance with Illinois QTIP requirements in that the Trust no longer
       granted Judy the Power to appoint any part of the property to a person other than the surviving
       spouse. See 26 U.S.C. § 2056(b)(7)(B)(ii)(II) (2018). Accordingly, the defendants requested
       the circuit court to, inter alia, dismiss the Attorney General’s complaint with prejudice.
¶ 13        On August 8, 2018, the Attorney General filed a motion for leave to file a response
       instanter to the defendants’ motion to dismiss, which the circuit court granted. In its response,
       the Attorney General contended, inter alia, that the Disclaimer Judy filed was ineffective for
       Illinois estate tax purposes. The Attorney General indicated that the Illinois Estate and
       Generation-Skipping Transfer Tax Act (Illinois Estate Act) allows taxpayers to claim a QTIP
       election for Illinois estate tax purposes. See 35 ILCS 405/2(b-1) (West 2018). To this regard,
       the Illinois Estate Act expressly adopts section 2056(b)(7) of the Federal Code (see id.), which
       provides a definition of QTIP and sets forth the requirements necessary for a valid QTIP
       election. See 26 U.S.C. § 2056(b)(7) (2018). The Attorney General cited section
       2056(b)(7)(B)(ii)(II) of the Federal Code, which allows a QTIP deduction where a decedent’s
       surviving spouse has a life interest in income from the property and where no person has a
       power to appoint the property to anyone other than the surviving spouse. See 26 U.S.C.
       § 2056(b)(7)(B)(ii)(II) (2018).
¶ 14        The Attorney General contended in its response to the motion to dismiss that Judy’s
       Disclaimer was not qualified because it failed to satisfy the requirements of section 2518 of
       the Federal Code, which governs disclaimers at the federal level. See 26 U.S.C. § 2518 (2018).
       In particular, the Attorney General alleged that, for Judy’s Disclaimer to be valid under the
       Federal Code, it must have been executed within nine months of the date when the offending
       Power became effective on May 4, 2014, the date of James’s death. See 26 U.S.C.
       § 2518(b)(2)(A) (2018). The Attorney General argued that the Disclaimer was invalid for
       Illinois estate tax purposes because it was not filed until July 19, 2018, over three years past
       the deadline mandated by section 2518(b)(2)(A) of the Federal Code. Id. Accordingly, the
       Attorney General requested the circuit court to deny the defendants’ motion to dismiss.
¶ 15        On September 26, 2018, the defendants filed a memorandum of law in support of their
       motion to dismiss and reply to the Attorney General’s response. In the reply, the defendants
       acknowledged the Attorney General’s argument that, under the federal law governing
       disclaimers, Judy’s Disclaimer in this case would have been required to have been made within
       nine months of James’s death. However, the defendants cited section 2(b-1) of the Illinois
       Estate Act, which indicates that the Illinois QTIP election is “separate and independent” from

                                                   -4-
       the federal QTIP election. 35 ILCS 405/2(b-1) (West 2018). Because the Illinois QTIP election
       was designated by the legislature as “separate and independent” from the federal election, the
       defendants argued that Judy’s Disclaimer should not be governed by the federal law on
       disclaimers but by Illinois law on disclaimers, which provides that the validity of a disclaimer
       does not hinge on execution within a specific time period. 755 ILCS 5/2-7(d) (West 2018).
       Rather, in Illinois, a disclaimer of property passing by reason of the death of a person is treated
       as if the disclaimant predeceased the decedent, and the disclaimer “shall relate back to such
       date for all purposes.” Id. Because section 2(b-1) of the Illinois Estate Act refers to a QTIP
       election in Illinois that is “separate and independent” of a federal QTIP election (see 35 ILCS
       405/2(b-1) (West 2018)), the defendants argued that Illinois law on disclaimers governs, Judy’s
       Disclaimer was valid, and the Illinois estate tax is deferred until Judy’s death.
¶ 16       On December 10, 2018, the circuit court entered an order, finding Judy’s Disclaimer
       effective under Illinois law for estate tax purposes and finding that the Disclaimer was not
       governed by the timeliness provisions of section 2518 of the Federal Code. Accordingly, the
       circuit court held that the Trust met the eligibility requirements for the marital deduction and
       any Illinois estate tax was deferred. The circuit court dismissed the Attorney General’s
       complaint with prejudice. The Attorney General filed a timely notice of appeal.

¶ 17                                             ANALYSIS
¶ 18       The sole issue relevant to the disposition of this appeal is whether the circuit court correctly
       found that Judy’s Disclaimer was not subject to the timeliness requirements set forth in section
       2518 of the Federal Code (26 U.S.C. § 2518 (2018)), resulting in the Disclaimer being valid
       and the Illinois QTIP election being effective under Illinois law. “Our standard of review of a
       motion to dismiss under section 2-619 of the Code [of Civil Procedure] is de novo.” Krilich v.
       American National Bank & Trust Co. of Chicago, 334 Ill. App. 3d 563, 569 (2002). While the
       Attorney General agrees with this standard of review, it contends that there are statutory
       ambiguities to resolve in this case and, accordingly, this court should defer to the Attorney
       General’s interpretation, as it is the agency charged with the administration of the statutes. See
       Airey v. Department of Revenue, 116 Ill. 2d 528, 536 (1987). For reasons discussed, infra, we
       need not defer to the Attorney General’s interpretations of the statutes applicable to this case,
       as we find none to be ambiguous and a resolution of this issue to be readily available by
       observing the plain language of the statutes. See id.; see also Apple Canyon Lake Property
       Owners’ Ass’n v. Illinois Commerce Comm’n, 2013 IL App (3d) 100832, ¶ 21 (deference to
       agency’s interpretation not necessary when statute’s language is clear and unambiguous, and
       no interpretation may alter statute’s plain language).
¶ 19       At the outset, the Attorney General argues that the Estate failed to make a valid Illinois
       QTIP election by timely designating compliant property on its Illinois estate tax return because
       when it attempted to make the election on the Illinois return, the property was not federally
       QTIP eligible because the Power violated section 2056(b)(7)(B)(ii) of the Federal Code. 26
       U.S.C. § 2056(b)(7)(B)(ii) (2018). The defendants counter—and we agree—that the circuit
       court ruled that the Disclaimer was valid, rendering moot any issue regarding the validity of
       the QTIP election absent the Disclaimer, as the Disclaimer was effective to eliminate the Power
       retroactively to James’s death, thereby dispelling any argument regarding the deadline for a
       valid QTIP election on the tax return, which was filed after James’s death. Accordingly, we


                                                    -5-
       proceed in our investigation of whether the Disclaimer is effective or if it is barred by the
       provisions of section 2518 of the Federal Code. Id. § 2518.
¶ 20        The Attorney General argues that the circuit court erred in finding section 2518 of the
       Federal Code inapplicable to Judy’s Disclaimer. See id. Pursuant to that section, for Judy’s
       Disclaimer to be valid, it must have been executed within nine months of the date of James’s
       death. Id. § 2518(b)(2)(A). Under such application, Judy’s Disclaimer would not have been
       valid, as it was filed over three years past the nine-month deadline. If the Disclaimer would
       have been invalid, the Power would still have existed, thereby affirming the Attorney General’s
       determination that the Illinois QTIP election on the Estate’s tax return was not qualified,
       resulting in the Estate owing Illinois estate tax currently, rather than the tax being deferred
       until Judy’s death.
¶ 21        The Attorney General correctly asserts that the provision of the Illinois Estate Act that
       allows an Illinois QTIP election defines the election as one “under Section 2056(b)(7) of the
       [Federal Code]” and that Illinois QTIP elections are valid only to the extent that they are taken
       pursuant to that section. 35 ILCS 405/2(b-1) (West 2018). However, section 2(b-1) of the
       Illinois Estate Act also makes clear that an Illinois QTIP election is “separate and independent”
       from a federal QTIP election. See id. The QTIP election at issue here is an Illinois QTIP
       election. The Estate owes no federal estate tax and a federal QTIP election is not under
       consideration.
¶ 22        The Attorney General aptly observes that the Illinois Estate Act adopted the Federal Code’s
       definition of QTIP but then attempts to expand that to subject Illinois QTIP elections to the
       mandates of other sections of the Federal Code—particularly section 2518, which contains
       federal disclaimer limitations that govern federal QTIP elections. See 26 U.S.C. § 2518 (2018).
       In essence, the Attorney General argues that, because section 2(b-1) of the Illinois Estate Act
       adopted the Federal Code’s section 2056(b)(7) definition of QTIP, the federal disclaimer
       restrictions governing federal QTIP elections under section 2518 of the Federal Code are also
       applicable to Illinois QTIP elections, notwithstanding the “separate and independent” language
       in section 2(b-1) of the Illinois Estate Act and notwithstanding the fact that section 2(b-1) does
       not reference section 2518 of the Federal Code. See 35 ILCS 405/2(b-1) (West 2018).
¶ 23        While the Illinois Estate Act adopted the Federal Code’s definition of QTIP, it did not
       adopt the Federal Code’s provisions on disclaimers. Nor was there a need to, as Illinois has its
       own law on disclaimers. If the Illinois General Assembly had intended to make Illinois QTIP
       elections subject to the federal disclaimer requirements of section 2518, it could have easily
       done so, just as it explicitly did by adopting the QTIP definition of section 2056(b)(7). See id.
       To the contrary, the Illinois General Assembly emphasized that the Illinois QTIP election was
       “separate and independent” from the federal QTIP election. Id. This separation and
       independence is exemplified by the fact that federal and Illinois laws on disclaimers are
       separate and distinct.
¶ 24        Here, Judy did not file the Disclaimer under federal law, but under Illinois law, namely
       section 2-7 of the Illinois Probate Act (755 ILCS 5/2-7 (West 2018)). Pursuant to that section,
       Judy disclaimed the offending Power in an instrument bearing her signature, describing the
       disclaimed Power, and declaring the Disclaimer and its extent. Id. § 2-7(b). The instrument
       was delivered to the trustees of the Trust and filed in the relevant probate court. Id. § 2-7(c).
       Judy was not barred from disclaiming by a judicial sale of her Power, a transfer or contract to
       transfer her Power, a written waiver of her right to disclaim, or an exercise of her Power. Id.

                                                   -6-
       § 2-7(e). The execution date of the Disclaimer is irrelevant because the Disclaimer is effective
       retroactively to the date of James’s death, as if Judy predeceased James. Id. § 2-7(d)(1)(a).
¶ 25        The Attorney General directs our attention to the filing and payment instruction sheet
       appended to the Illinois estate tax return documents, which provides, inter alia, that “[t]he
       Illinois QTIP election will follow [f]ederal statutes and rules for treatment of such elected
       property as passing to the surviving spouse and inclusion for Illinois purposes on any Illinois
       Estate Tax Return of the surviving spouse.” Based on this statement in the tax return instruction
       sheet, the Attorney General contends that “[u]nder those federal rules, the [Federal Code]
       allows for property interests to be disclaimed, but only as provided by section 2518.” We
       disagree.
¶ 26        Notably, a tax return instruction sheet is not binding authority, nor does the Attorney
       General cite any binding authority to support its proposal to treat an Illinois QTIP election as
       a federal QTIP election by applying the time limitations of federal disclaimers under the
       Federal Code to Illinois disclaimers acting to effect Illinois QTIP elections that are explicitly
       “separate and independent” from federal QTIP elections. We decline the Attorney General’s
       invitation to impose such an unprecedented application of the mandates of the federal
       disclaimer law upon Illinois QTIP elections, thereby superseding Illinois’s own existing
       disclaimer law.
¶ 27        The Attorney General further contends that, as a practical matter, if taxpayers are allowed
       to wait until after an audit to disclaim a noncompliant QTIP power, there would be no incentive
       for taxpayers to draft compliant QTIP trusts but an incentive for “inadvertent mistakes” in
       estate planning to generate a windfall for taxpayers. Applied here, the Attorney General
       emphasizes that, had the offending Trust provision not been discovered via the audit, Judy
       would have been free to exercise the Power to transfer the QTIP property out of the Estate,
       perhaps avoiding Illinois estate tax at the time of her death or greatly complicating its
       collection.
¶ 28        At the outset, we observe that the Trust was compliant when it was drafted in 2007 and the
       Power established in the Family Trust was not an “inadvertent mistake” at that time. Rather,
       the Trust was a typical estate plan that was congruent with both federal and Illinois estate tax
       law when it was drafted. The same is true of many estate documents that were executed before
       changes in the law that caused the deviation between the federal and Illinois exemption
       amounts. Hence, the reason both federal and Illinois law allow disclaimers is to correct any
       latently discovered deficiencies in estate documents that were drafted under the former law
       and bring them into compliance with current law. That being said, we find no support for the
       Attorney General’s arguments because Judy never exercised the lifetime Power to distribute
       the Family Trust before she disclaimed it. Moreover, under Illinois law, Judy would have been
       barred from disclaiming the Power if she had already exercised the Power. See 755 ILCS 5/2-
       7(e) (West 2018). A bar to the Disclaimer would have resulted in the Power remaining, thereby
       rendering the Illinois QTIP election unqualified and the Illinois estate tax not being deferred.
       Accordingly, no “windfall” was generated on Judy’s behalf due to the offending Trust
       provision, statutory safeguards were in place to prevent any such “windfall,” and the Attorney
       General’s argument is without merit.
¶ 29        Affirming the validity of Judy’s Disclaimer results in the Family Trust qualifying as QTIP
       and being eligible for the marital deduction, thereby deferring estate tax during Judy’s lifetime.
       As noted by the defendants, this comports with James’s intent when he executed the Trust in

                                                   -7-
       2007, the laws in effect in 2007, and the laws in effect when James passed away in 2014.
       Making funds available for a surviving spouse to live on and estate tax being deferred during
       the lifetime of the surviving spouse is a long-standing public policy in Illinois. The legislative
       history relating to the Illinois QTIP legislation makes clear that maintaining this policy was at
       the heart of the amendment to allow Illinois QTIP elections. Comments in both the House and
       Senate proceedings indicate that the legislation would continue a 25-year practice in Illinois of
       deferring Illinois estate taxes until the death of the surviving spouse. See 96th Ill. Gen. Assem.,
       House Proceedings, May 28, 2009, at 5 (statements of Representative Nekritz); see also 96th
       Ill. Gen. Assem., Senate Proceedings, June 24, 2009, at 9 (statements of Senator Harmon).
¶ 30        Finally, the Attorney General cites the Fourth District case of Baillie v. Raoul, 2019 IL
       App (4th) 180655, to support its argument that the disclaimer provisions of section 2-7 of the
       Illinois Probate Act do not operate to treat the offending Power in this case as if it never existed.
       In Baillie, the executor of the estate brought an action against the Attorney General under the
       State Officers and Employees Money Disposition Act (30 ILCS 230/1 to 6a (West 2014)),
       which allows taxpayers to pay taxes under protest then subsequently sue the Attorney General
       for a refund. Baillie, 2019 IL App (4th) 180655, ¶ 1. The dispute in Baillie involved how
       certain parcels of real estate should be valued, which, in turn, was contingent on the identity
       of the possessory interests in the real estate. Id. ¶¶ 2-3. The issue in Baillie had nothing to do
       with the timeliness of the execution of a disclaimer, as is the issue in the instant case. Id. ¶ 45.
       Rather, the issue there was whether the disclaimer made by the executor eliminated the identity
       of certain parcels of real estate as qualified joint interests that the executor held with her
       husband before his death. Id.
¶ 31        The executor in Baillie attempted to utilize section 2-7(d) of the Illinois Probate Act to
       disclaim her survivorship interests in the parcels and use the disclaimer to sever the joint
       tenancies after her husband’s death. Id. ¶ 33. The Baillie court observed the established
       common law that “the only period of time when a joint tenancy can be severed” is before the
       other joint tenant dies. Id. ¶ 37. To that regard, a renouncing joint tenant may utilize section 2-
       7(d) of the Illinois Probate Act to disclaim and eliminate the joint tenancy, thereby creating a
       tenancy in common as to that tenant. Id. The Baillie court emphasized that “ ‘[a]ny legislative
       intent to abrogate the common law must be clearly and plainly expressed.’ ” Id. (quoting
       Murphy-Hylton v. Lieberman Management Services, Inc., 2015 IL App (1st) 142804, ¶ 27).
       The court found that section 2-7(d) of the Illinois Probate Act did not express a clear intent to
       abrogate the common law rule that the severance of a joint tenancy can only happen before the
       death of the cotenant. Id. Accordingly, the Baillie court held that “[s]ection 2-7 is not a time
       machine” (id.) and “[d]isclaiming the survivorship interest after the decedent’s death cannot
       change how the property was held until the decedent’s death” (id. ¶ 50).
¶ 32        We find the holding in Baillie inapposite to the instant case because, here, the issue
       involves the applicability of federal disclaimer law to an Illinois QTIP election that is expressly
       “separate and independent” of a federal QTIP election. In Baillie, as noted, the issue was
       whether a disclaimer could be used to sever a present interest of a joint tenancy after the death
       of the other cotenant. Id. ¶ 45. The interest in this case is the Power, which, unlike the joint
       tenancy in Baillie, does not cease to exist upon the death of the decedent but, rather, is
       transferred to the surviving spouse upon the decedent’s death. This is specifically contemplated
       by the disclaimer provisions of the Illinois Probate Act. See 755 ILCS 5/2-7(d)(1)(a) (West
       2018). For these reasons, we refuse to apply the holding in Baillie to this case.


                                                     -8-
¶ 33       In conclusion, we find the Disclaimer was valid. Accordingly, the disclaimed Power was
       eliminated retroactively to James’s death, thereby correcting the Trust to allow for and
       memorialize James’s intent, which comports with the intent of Congress and the Illinois
       General Assembly to defer Illinois estate tax during the life of Judy as the surviving spouse.
       We are satisfied that this resolution is in harmony with the longstanding spirit of Illinois estate
       law. At the same time, we are mindful that the Attorney General will eventually collect the
       estate tax. That collection is simply deferred during Judy’s lifetime.

¶ 34                                       CONCLUSION
¶ 35      For the foregoing reasons, we affirm the December 10, 2018, order of the circuit court of
       Williamson County.

¶ 36      Affirmed.




                                                    -9-